Citation Nr: 0013476	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder, to include arthritis.  

3.  Entitlement to service connection for a headache 
disorder.  

4.  Entitlement to an increase evaluation from an original 
grant of service connection for posttraumatic stress disorder 
(PTSD), currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from June 1967 to 
July 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
appellant currently has a right knee disorder.  

2.  A nexus between inservice left knee complaints and left 
knee degenerative joint disease first shown many years after 
separation from service is not shown.  

3.  The appellant has a headache disorder that is shown to be 
etiologically or causally related to his PTSD.  

4.  Prior to March 4, 1999, PTSD was productive of mild 
symptomatology.

5.  As of March 4, 1999, PTSD is shown to be productive of 
moderate, but no more than moderate, symptomatology.  



CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a left knee disorder, to include 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1999).  

3.  A headache disorder is proximately due to or the result 
of a service-connected disorder.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).  

4.  Prior to March 4, 1999, the schedular criteria for a 
rating greater than 10 percent for PTSD were not met. 3 
8 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).  

5.  As of March 4, 1999, the schedular criteria for a 30 
percent, but no greater than 30 percent, evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions 

are inherently incredible or beyond the competence of the 
person making the assertion.  King v. Brown, 5 Vet. App. 19 
(1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements.  However, the presence of a current 
disability requires a medical diagnosis; where an opinion is 
used to link the current disorder to a cause or symptoms 
during service, a competent opinion of a medical professional 
is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

I.  A Right Knee Disorder

The appellant asserts that he has a right knee disorder that 
had its origin in service.  The Board has carefully reviewed 
the evidence of record to determine if there is a well-
grounded claim for service connection for a right knee 
disorder.  Review of the claims file reveals no clinical 
manifestation of any current right knee disorder.  
Additionally, the Board notes that the service medical 
records show no complaint, 

treatment, or finding of any right knee disability.  As the 
appellant has not submitted competent medical evidence of 
current manifestation of a right knee disorder, he has not 
met the first element required to show a well-grounded claim.

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a right 
knee disorder is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the supplemental statement of the case 
issued in March 1999.  Unlike the situation in Robinette, the 
veteran has not put VA on notice of the existence of any 
specific evidence that, if submitted, could make this claim 
well grounded.  

II.  A Left Knee Disorder Including Arthritis

The appellant contends that his current left knee disability 
is related to a left knee injury he sustained in service.  He 
claims that the disability was initially manifested by 
popping, swelling, and catching of the knee, and that he was 
placed on limited profile at one point during service because 
of his left knee problems.  He asserts that he has 
experienced left knee pain since service.  

Service medical records show that there was no finding of any 
left knee disability, nor any mention of a left knee 
disability prior to service, at the appellant's February 

1967 enlistment examination.  He was treated in June 1969 for 
stiffness and instability in his left knee; a June 1969 X-ray 
of the left knee was negative.  The June 1970 separation 
examination did not mention any left knee disability, and 
shows that he was clinically evaluated as normal in all 
relevant aspects.  

The postservice medical evidence of record, which is dated in 
the from 1989 to 1999, shows that that the appellant received 
private medical treatment in May 1989 for a complaint of 
progressively worsening left knee pain, which was claimed to 
be related to a left knee injury sustained in Vietnam in 
1969.  The physician opined that the appellant's symptoms 
were consistent with internal derangement of the left knee, 
probably a torn medial meniscus.  Hypertrophic degenerative 
arthritis of the left knee with intermittent chronic pain was 
diagnosed at a March 1998 VA joints examination.  A May 1998 
private outpatient record notes that the appellant complained 
of an unstable left patella that he claimed was related to a 
patellar dislocation he suffered when he jumped into a 
foxhole in Vietnam.  The impression after physical 
examination and X-ray of the knee was subluxation of the left 
patella and three-compartment degenerative joint disease of 
the knee.  

The Board acknowledges that the medical evidence indicates 
the presence of an inservice left knee problem that may have 
been acute in nature, and the presence of a left knee 
disorder that is first shown almost 20 years following the 
veteran's separation from service, and which has been more 
recently diagnosed as arthritis.  The medical evidence, 
however, does not demonstrate that a nexus between the 
inservice and post-service left knee disabilities has been 
established.  Therefore, he has not satisfied the nexus 
element of a well-grounded claim, as required under Caluza.  
Similarly, the medical evidence is devoid of any finding that 
his current left knee disorder is in any manner related to 
service; see 38 C.F.R. § 3.303(d) (1999).

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 

statements regarding his left knee disability, the record 
does not show that he is a medical professional, with the 
training and expertise to provide a medical opinion that his 
left knee disability had its origin in service or that a 
preexisting left knee condition underwent a permanent 
increase in severity as a result of service.  Consequently, 
his lay statements, while credible with regard to his 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between service and his 
current left knee disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a left 
knee disorder including arthritis is plausible or otherwise 
well grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau, supra.  
However, in the limited circumstances where a claim for 
benefits is incomplete, and references other known and 
existing evidence, VA is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application, and this duty must be based on the facts of each 
case.  See Robinette, supra.  In this case, the RO 
substantially complied with this obligation in the statement 
of the case issued in February 1999.  Unlike the situation in 
Robinette, the veteran has not put VA on notice of the 
existence of any specific evidence that, if submitted, could 
make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a left knee 
disorder including arthritis on the basis that it was not 
well grounded, the Board concludes that this error was not 
prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  


III.  A Headache Disorder

The appellant claims that he has a headache disorder that is 
caused by his service-connected PTSD.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The evidence shows that the appellant reported problems with 
constant headaches at a March 1998 VA psychiatric 
examination, which he related to thinking about Vietnam.  In 
an April 1998 medical statement, J. A. Jernigan, M.D., noted 
that the appellant had headaches and had complained of stress 
and PTSD from Vietnam.  It was Dr. Jernigan's opinion that 
the appellant's headaches, which were described as quite 
severe and debilitating at times, were muscle contraction 
headaches that were many times associated with stress and 
other problems as well.  The VA physician who performed a 
July 1998 VA neurological examination diagnosed the appellant 
with headaches and indicated that some of the appellant's 
description of his headaches suggested tension headaches 
while some of the features described suggested possible 
migraine-type headaches.  

Inasmuch as the appellant has been diagnosed with a headache 
disorder and a physician has related it to the appellant's 
stress associated with his service-connected PTSD, the Board 
finds that the appellant has presented a well-grounded claim 
for service connection for his headaches.  Furthermore, in 
the absence of 

contrary medical evidence showing that the appellant's 
headaches are not related to his PTSD, the Board finds that 
there is at least an approximate balance between the positive 
and negative evidence with regard to the claim for secondary 
service connection for headaches as being related to the 
PTSD.  Because a veteran is extended the benefit of the doubt 
when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection is 
warranted for the appellant's headache disorder under 
38 C.F.R. § 3.310(a).  

IV.  PTSD

The appellant contends that his service-connected PTSD is 
productive of such social and industrial impairment as to 
warrant a rating higher than the currently assigned 10 
percent evaluation.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his 
PTSD have been properly developed.  There is no indication of 
any additional pertinent records that have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting 

from such disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

At the March 1998 VA psychiatric examination, the appellant 
described himself as nervous and unable to work.  He gave a 
history of having worked for 15 years as a maintenance 
mechanic supervisor at a military base and having been self-
employed in a painting business.  He stated that while the 
thoughts of Vietnam had decreased a lot over the years, he 
still experienced dreams about Vietnam.  He indicated that he 
would jump out of bed at the slightest noise or sound and 
that he would attempt to avoid thoughts and conversations 
associated with Vietnam.  He reported that he did not 
socialize, that he was unable to remember certain events in 
Vietnam, and that while he would sleep five to six hours a 
night he would toss and turn all night.  He stated that he 
was irritable much of the time and that although not 
hypervigilant would jump when doors were slammed or a car 
would backfire.  

Objective findings at the March 1998 VA psychiatric 
examination included the following: the appellant was neatly 
dressed; he was cooperative throughout the examination; he 
showed good eye contact and had no abnormal motor activity; 
his mood was fine and his affect was within normal limits; 
his speech demonstrated regular rate and rhythm; his thought 
processes were logical and coherent without flight of ideas 
or looseness of associations; his thought content was 
negative for auditory or visual hallucinations; there was no 
thought broadcasting, thought insertion, or thought control; 
there was no evidence of delusional thinking or ideas of 
reference; there were no obsessions or compulsions; memory, 
both short and remote, was intact; and proverbs, insight, and 
judgment were fair.  The Global Assessment of Functioning 
(GAF) was 65.  The diagnosis was chronic PTSD, and the 
examiner described it as mild in nature.  


In a February 1999 statement, the appellant's brother 
described the appellant's forgetfulness since service.  

A March 4, 1999, VA outpatient record notes that the 
appellant complained of feeling stress and tension since 
returning from Vietnam, while being unable to remember things 
anymore and experiencing bad headaches.  It was reported that 
he continued to pursue his own painting business, as well as 
work at a local military base.  He denied currently suicidal 
or homicidal thoughts, but indicated that he had experienced 
suicidal thoughts in the past.  He admitted to having 
paranoid feelings (suspiciousness) of other people at times.  
Findings included the following: he had average intelligence; 
he was oriented times three; and he had fair insight and 
judgment.  

The appellant's PTSD was most recently evaluated at a May 
1999 VA psychiatric examination.  He reported that he was 
unable to sleep at night, and that he would wake up in a cold 
sweat and hollering, which prevented his wife from sleeping 
in the same room.  He indicated that he would forget things 
when depressed and that he was paranoid, feeling that 
everybody was out to get him.  He described himself as always 
looking over his shoulder because he did not trust too many 
people and as being a loner, with few friends.  He stated 
that loud noises startled him, as did his wife coming in the 
door.  He gave a history of having been married twice, with 
his current marriage having lasted since 1974, and of having 
legal custody of one of his grandchildren by his daughter 
from his first marriage.  It was noted that he had worked as 
a paint contractor since 1970 and had also been employed at a 
military base since 1983, first as a painter and currently as 
a facility maintenance supervisor, where he was a loner who 
took special pains to avoid anyone who talked about Vietnam 
because that would trigger intrusive thoughts and other PTSD 
symptoms.  

Mental status evaluation of the appellant at the May 1999 VA 
psychiatric examination revealed the following observations:  
he was appropriately dressed and well groomed; personal 
hygiene was good; rapport was easily established; no 

unusual behaviors were noted; he was oriented to person, 
place, time, and situation; attention and concentration 
skills were intact; abstraction abilities were mildly 
impaired with some concreteness shown; there was no 
impairment exhibited in memory functions; intelligence was 
considered to be in the high average range; thought processes 
were not reflective of loose associations, perseverations, 
neologisms, tangential thinking, circumstantial thinking, 
confusion, or echolalia; speech was within normal limits and 
was relevant and coherent; thought content was negative for 
hallucinations; delusions were not present; ideas of 
reference were not demonstrated; affect appeared appropriate 
and was not labile; mood was within normal limits; signs of 
anxiety were noted, such as foot tapping and rigid posture 
initially; no vegetative signs of depression were reported by 
the appellant; and insight was fair.  The appellant reported 
that sleep was significantly interrupted by nightmares of 
traumatic experiences in his life, which permitted only about 
four hours of sleep a night, that his daily thoughts were 
often interrupted by thoughts of his unpleasant experiences, 
and that there was a history of suicidal ideation without 
intent.  

The examiner at the May 1999 examination stated that the 
appellant appeared cooperative with the evaluation process 
and appeared motivated to complete all testing that was asked 
of him.  It was reported that the appellant had no friends, 
did not attend social functions, and did not attend church, 
although he was able to go with his brothers for an 
occasional basketball game, and that while doing his job at 
work he remained aloof from co-workers.  The examiner felt 
that the appellant was able to relate to others in a work 
setting, to sustain the attention needed to do repetitive 
tasks, and to tolerate the stressors and pressures of 
managing his own funds.  Prognosis was judged to be good for 
a favorable response to treatment within the next twelve 
months.  The diagnosis was PTSD with the GAF of 60 
demonstrating moderate symptoms and moderate difficulty in 
social functioning and work.  

Service connection was granted for PTSD by a January 1999 
rating decision, and a 10 percent evaluation was assigned 
under Diagnostic Code 9411 from December 4, 1997, the date of 
receipt of the veteran's claim.  


Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 10 percent evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or for symptoms controlled by continuous 
medication.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 
50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

After careful and longitudinal review of the evidence 
presented, the Board finds that the clinical findings dated 
as of March 4, 1999, more nearly approximate the criteria for 
a 30 percent evaluation under Diagnostic Code 9411 because 
there is evidence of depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and he was considered to have 
moderate PTSD symptoms and moderate social and industrial 
impairment at the May 1999 VA psychiatric examination.  
However, he does not demonstrate such symptoms as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, 

impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood so as to warrant an 
evaluation higher than 30 percent, with regard to the period 
beginning on March 4, 1999, or with regard to the period 
prior to that date.  

Similarly, the Board does not find that the clinical evidence 
dated prior to March 4, 1999, warrants the assignment of a 
rating greater than 10 percent.  While the report of the 
March 1998 VA psychiatric examination shows that the veteran 
cited intrusive thoughts, sleep disturbance, and 
irritability, it also shows that his symptoms were deemed by 
the examiner to be mild in nature.  Neither this report, nor 
any other medical evidence dated prior to March 4, 1999, 
shows that he was unable to perform occupational tasks, or 
experienced such symptoms as panic attacks, memory loss or 
suspiciousness.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for his PTSD 
by the January 1999 rating decision, and his current appeal 
was based on that rating, the Board must consider staged 
ratings under Fenderson.  In reviewing the evidence, the 
Board notes that the clinical findings at the March 1998 VA 
psychiatric examination showed manifestation of no more than 
mild symptomatology associated with the appellant's PTSD, 
therefore justifying the assignment of a 10 percent 
evaluation, while the clinical findings reported in the March 
4, 1999, outpatient record and at the subsequent May 1999 VA 
psychiatric examination demonstrated the emergence of the 
moderate symptomatology for which a 30 percent evaluation is 
appropriate.  The Board accordingly finds that a 30 percent 
rating for PTSD is warranted as of March 4, 1999.  See 
Fenderson, supra. 



ORDER

Service connection for a right knee disorder is denied.  
Service connection for a left knee disorder, to include 
arthritis, is denied.   Service connection for a headache 
disorder as secondary to PTSD is granted.  A 30 percent 
evaluation is granted for PTSD, as of March 4, 1999, subject 
to the laws and regulations governing the award of VA 
monetary benefits.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

